Title: Cotton Tufts to John Adams, 23 January 1797
From: Tufts, Cotton
To: Adams, John


          
            Weymouth January the 23d. 1797
          
          Our Newspapers have announced to us the Choice of a President of the United States and that it has devolved on You. I congratulate You on this Occasion. as an American I feel highly gratified—as a Friend I confess that I feel some Deduction from my pleasing Sensations, when I contemplate the Fatigue Anxiety & Vexation to which you must be expos’d; this is indeed a Misfortune annexed to every exalted Station, I will not however admit this to be of Weight sufficient to deter or prevent a great & good Man, from undertaking the arduous Task when Providence points out the Way, and a Field for the most extensive Usefulness presents itself to his View—
          Your enlarged Acquaintance with the World, various & continued Employments, in the great & most important Concerns of the public, have taught You how to calculate the good and the evil incident to the highest Station, and I may add, qualified You for bearing its Burdens & discharging its Duties with the greatest Facility to yourself, and advantage to the Community—
          Should You undertake the Administration of Government, You will My Dear Sr. have my most fervent Wish, that it may be attended with the greatest possible Ease, & advantage to yourself, and the greatest possible Good, to the United States of America—
          Some Days since I applied at the Loan Office, for the Dividend on

your funded Stock, but could not obtain it, for want of a sufficient Power, the last which you gave me extended no farther, than to my receiving the Two Pr. Cent Principal then payable. By a Law of Congress, or order of the Secretary of the Treasury. Powers of Attorny must express an Authority to receive, “the Dividends which are or shall be payable according to Law”— The necessary Powers you will forward if you think proper—
          We have had a fine Winter for Business the best of Sledding in Roads, Woods & Swamps for Five Weeks past and still continues Snow level, not exceeding 12 Inches in Depth till Yesterday & the Day before 3 Inches were added Cold in general steady, but some Days severe Viz the 24th December, My Thermometer in the open Air at 8 oClock in the Morning stood at 8. below 0 the 4th. of this Month at 2 below 0. the 8th. at 10 below. 0. the 9th. 8 below. 0.—
          With Sentiments of Respect & Esteem / am / yours—
          
            Cotton Tufts—
          
        